Citation Nr: 1456190	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-05 328 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include anxiety disorder, bipolar disorder and major depressive disorder (MDD), to include as secondary to a back disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had military service in the United States Marine Corps from May 1993 to December 1997. 

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO confirmed and continued its previous denial for service connection for bipolar disorder and recurrent MDD and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a low back disability.  The Veteran appealed this rating action to the Board. 

In August 2012, the Veteran testified at a hearing before the undersigned conducted at the above RO.  A transcript of this hearing is associated with the claims file.  The undersigned held the record open for 30 days in order to allow the Veteran to submit additional evidence in support of his appeal.  Later that month, the Veteran, through his representative, submitted a report from his treating chiropractor along with a waiver of initial RO consideration of this evidence.  Thus, a remand to have the RO initially consider this evidence in a supplemental statement of the case is not required.  38 C.F.R. § 20.1304 (2014).  A remand is required, however, for reasons that are outlined in the directives below.

Concerning the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and MDD, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the evidence of record does not show that the Veteran has ever been diagnosed with PTSD.  However, to the extent the Veteran may carry diagnoses of other psychiatric disorders, the broad characterization of the issue as stated in the title page is consistent with Clemons.

In addition, the Board notes that by a March 2000 rating action, the RO denied, in part, service connection for bipolar disorder.  The Veteran was informed of the RO's action that same month.  (See March 2000 rating action and notice letter.)  The Veteran did not appeal, nor did he submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the March 2000 rating decision became final one year later (March 10, 2001) and new and material evidence is needed to reopen the claim.  In its final March 2000 rating action, the RO denied service connection for bipolar disorder on a direct service connection basis.  Id.  The RO determined that the evidence of record did not show that the Veteran's longstanding preexisting bipolar disorder had been aggravated (permanently worsened) during his period of military service.  

In a May 2009 statement to VA, accepted as the Veteran's Notice of Disagreement to the appealed September 2008 rating action, the Veteran maintained that his bipolar disorder had been aggravated by his "constant back pain."  (See Veteran's handwritten statement to VA, dated in May 2009).  This secondary theory of entitlement was not previously considered by the RO in its March 2000 rating action.  The Board notes that a new theory of causation for service connection for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim but rather should be regarded as a claim to reopen the previously denied claim.   See Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) (noting that a final denial on one theory is a final denial on all theories).  Therefore, the Board must address the question of whether new and material evidence has been received to reopen this claim, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  In view of the foregoing, the Board has characterized the Veteran's petition to reopen his previously denied claim for service connection for an acquired psychiatric disorder, to include as secondary to a low back disability, as reflected on the title page. 

The issue of entitlement to a total disability rating based on individual  unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Veteran's VA Form 9, received by the RO in March 2012).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

The new and material and service connection claims must be remanded for additional substantive and procedural development.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development. 

I. Substantive Development-Outstanding VA and Private Treatment records

i) VA Treatment records

The Board finds that prior to further appellate review of the new and material and service connection claims, there are outstanding VA and private treatment records that are potentially relevant to the claims, which must be secured on remand. 

The Veteran testified that he had sought consistent treatment for his bipolar disorder from the Greensburg (Westmoreland), Pennsylvania VA Community Based Outpatient Clinic (CBOC) from 1997 until the present.  In fact, he testified that he had an appointment with his treating psychiatrist in two (2)weeks.  (Transcript (T.) at pages (pgs.) 18, 24).  The Veteran's physical claims file, as well as his Virtual VA electronic claims file, contain treatment records from the above-cited VA CBOC, dated from October 2002 to April 2011.  Records prior to and subsequent to this period are, however, absent.  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  Thus, as treatment records, dated prior to 2002 and subsequent to April 2011 from the above-cited VA CBOC might contain evidence as to the etiology of the Veteran's acquired psychiatric disorder, to include MDD and bipolar disorder, they should be secured on remand.  Id. 

Regarding the Veteran's new and material evidence claims, VA's obligation to obtain relevant governmental records in the context of an application to reopen a previously denied claim is not contingent upon the Veteran first showing that new and material evidence has been "presented or secured."  38 U.S.C.A. § 5108.  Although 38 U.S.C.A § 5103(f) (West 2014) provides that with regard to previously disallowed claims that "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured," the use of the term "section" refers not to the enactment of the entirety of the VCAA, but instead to the plain meaning of the term "section" such as in 38 U.S.C.A § 5103(f).  Stated alternatively, the provisions of 38 U.S.C.A § 5103A(c)(3), which mandate that VA obtain relevant government records are in a different section of the VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To the extent new and material evidence may exist, which may in turn be "secured" within the meaning of 38 U.S.C.A. § 5108, assistance to the Veteran under the VCAA applies.  Thus, VA's duty to obtain the above-cited outstanding VA treatment records applies to the Veteran's new and material evidence claims. 

ii) Private treatment records

During the hearing before the undersigned, the Veteran testified that he sought chiropractic care for his low back, primarily when he was in severe  pain.  (T. at page (pg.) 9)).  In August 2012, the RO received a report from the office of the Veteran's chiropractor, J. B., D. O..  (See report, prepared by the offices of J. B., D. O., received by the RO in August 2012).  The RO has not attempted to obtain all treatment records from Dr. J. B.  As these private treatment records might contain probative information regarding the etiology of the Veteran's low back disorder, efforts to retrieve them are also required. 38 C.F.R. § 3.159(c)(1) (2014).

II. Procedural Development-Corrective Duty to Assist and Notice Letter

In May 2008, the Veteran sought to reopen his previously denied claim for an acquired psychiatric disorder, to include bipolar disorder and MDD.  (See VA Form 21-4138, Statement in Support of Claim, received by the RO in May 2008).  The RO has not provided the Veteran with notice of the information and evidence necessary to reopen this claim.  In this regard, in a May 2008 letter, the RO discussed the evidence necessary to reopen a previously denied claim for service connection for a low back disorder.  (See RO's May 2008 letter to the Veteran).  Thus, on remand the Veteran should be sent a duty to assist and notice letter that contains the correct date of the RO's last final denial of the claim for service connection for an acquired psychiatric disorder (originally claimed as bipolar disorder).  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, a remand is necessary to obtain the above-cited outstanding VA and private treatment records, as well as to provide the Veteran with a duty to notify and assist letter on how to substantiate his new and material evidence claim that contains the date of the last final denial (i.e., March 2000).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's treatment records, dated prior to October 2002 and subsequent to April 2011 from the Greenburg (Westmoreland), Pennsylvania VA CBOC.  If such records are unavailable, the RO must indicate the steps that were taken to obtain these records and provide the Veteran and his representative an opportunity to provide them.

2.  After securing all necessary release forms from the Veteran, the RO/AMC must contact J. B., D. C., Irwin, Pennsylvania, and request all treatment records of the Veteran.  All records received must be included in the Veteran's physical claims file or uploaded to his Virtual VA electronic claims file.  If the search for such records has negative results, documentation to that effect should be added to either the Veteran's physical or Virtual VA electronic claims file.

3.  Provide the Veteran with a duty to notify and assist letter with regard to how to substantiate his petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include bipolar disorder and MDD.  The RO last finally denied the claim for service connection for an acquired psychiatric disorder (claimed as bipolar disorder) in a March 9, 2000 rating action.  The claim was denied because there was no evidence that his longstanding preexisting bipolar disorder had been permanently aggravated during his period of military service.  The Veteran should be informed of the date of the last denial of the claim and the reasons for the denial on remand.  Kent, supra.

4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, such as scheduling the Veteran for additional VA examinations, the Veteran's new and material evidence to reopen service connection claims shall be readjudicated based on the entirety of the evidence.  If any claims remains denied, the Veteran and his representative shall be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

